Exhibit 10.2

PROMISSORY NOTE

$150,000,000

October 26, 2006

 

FOR VALUE RECEIVED, BEHRINGER HARVARD 101 SOUTH TRYON LP, a Delaware limited
partnership, having an office at 15601 Dallas Parkway, Suite 600, Addison, Texas
75001, together with certain future borrowers not a signatory to this Note on
the date hereof (“Maker”), hereby promises to pay to the order of CITIGROUP
GLOBAL MARKETS REALTY CORP., a New York corporation, at its principal place of
business at 388 Greenwich Street, Floor 11, New York, New York 10013 (together
with its successors and assigns, “Payee”) or at such place as the holder hereof
may from time to time designate in writing, the principal sum of up to ONE
HUNDRED FIFTY-MILLION AND 00/100 DOLLARS ($150,000,000.00) (the “Principal”) (or
such lesser amount thereof as shall be advanced by Payee to Maker under the Loan
Agreement), in lawful money of the United States of America, with interest on
the unpaid principal balance from time to time outstanding at the Interest Rate,
in installments as follows:

A.            A payment of $249,012.50 on the date hereof, representing interest
from the date of funding through November 5, 2006;

B.            On December 6, 2006 (which shall be the first Payment Date
hereunder) and each Payment Date thereafter through and including the Maturity
Date, Maker shall pay interest only on the unpaid Principal accrued at the
Interest Rate during the Interest Period immediately preceding such Payment Date
(the “Monthly Debt Service Payment Amount”); and

C.            The balance of the principal sum of this Note together with all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date.


1.             DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS GIVEN IN THAT CERTAIN LOAN AGREEMENT (THE “LOAN
AGREEMENT”) DATED THE DATE HEREOF BETWEEN MAKER AND PAYEE.  THE FOLLOWING TERMS
HAVE THE MEANINGS SET FORTH BELOW:

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate,
compounded monthly.

Interest Period:  (i) the period from the date hereof through the first day
thereafter that is the 5th day of a calendar month and (ii) each period
thereafter from the 6th day of each calendar month through the 5th day of the
following calendar month; except that the Interest Period, if any, that would
otherwise commence before and end after the Maturity Date shall end on the
Maturity Date.  Notwithstanding the foregoing, if Payee exercises its right to
change the Payment Date to a New Payment Date in accordance with Section 2.2.4
of the Loan Agreement, then from and after such election, each Interest Period
shall be the period from the New Payment Date in each calendar month through the
day in the next succeeding calendar month immediately preceding the New Payment
Date in such calendar month.


--------------------------------------------------------------------------------




Interest Rate:  a rate of interest equal to 5.433% per annum (or, when
applicable pursuant to this Note or any other Loan Document, the Default Rate).

Maturity Date:  the date on which the final payment of principal of this Note
(or any replacement note issued in connection with a Defeasance Event, if
applicable) becomes due and payable as therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, or otherwise.

Payment Date:  the 6th day of each calendar month or, upon Payee’s exercise of
its right to change the Payment Date in accordance with Section 2.2.4 of the
Loan Agreement, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter).  The
first Payment Date hereunder shall be December 6, 2006.

Stated Maturity Date:  November 6, 2016, as such date may be changed in
accordance with Section 2.2.4 of the Loan Agreement.

Yield Maintenance Premium:  an amount which, when added to the outstanding
Principal, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under this Note through the Stated Maturity Date and (b)
in amounts equal to the Monthly Debt Service Payment Amount required under this
Note through the Stated Maturity Date together with the outstanding principal
balance of this Note as of the Stated Maturity Date assuming payment of all such
Monthly Debt Service Payment Amounts are made (including any servicing costs
associated therewith).  In no event shall the Yield Maintenance Premium be less
than zero.

2


--------------------------------------------------------------------------------





2.             PAYMENTS AND COMPUTATIONS.  INTEREST ON THE UNPAID PRINCIPAL
SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A
360-DAY YEAR.  ALL AMOUNTS DUE UNDER THIS NOTE SHALL BE PAYABLE WITHOUT SETOFF,
COUNTERCLAIM OR ANY OTHER DEDUCTION WHATSOEVER AND ARE PAYABLE WITHOUT RELIEF
FROM VALUATION AND APPRAISEMENT LAWS AND WITH ALL COSTS AND CHARGES INCURRED IN
THE COLLECTION OR ENFORCEMENT HEREOF, INCLUDING, ATTORNEYS’ FEES AND COURT
COSTS.


3.             LOAN DOCUMENTS.  THIS NOTE IS EVIDENCE OF THAT CERTAIN LOAN MADE
BY PAYEE TO MAKER CONTEMPORANEOUSLY HEREWITH AND IS EXECUTED PURSUANT TO THE
TERMS AND CONDITIONS OF THE LOAN AGREEMENT.  THIS NOTE IS SECURED BY AND
ENTITLED TO THE BENEFITS OF, AMONG OTHER THINGS, THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS.  REFERENCE IS MADE TO THE LOAN DOCUMENTS FOR A DESCRIPTION OF THE
NATURE AND EXTENT OF THE SECURITY AFFORDED THEREBY, THE RIGHTS OF THE HOLDER
HEREOF IN RESPECT OF SUCH SECURITY, THE TERMS AND CONDITIONS UPON WHICH THIS
NOTE IS SECURED AND THE RIGHTS AND DUTIES OF THE HOLDER OF THIS NOTE.  NO
REFERENCE HEREIN TO AND NO PROVISION OF ANY OTHER LOAN DOCUMENT SHALL ALTER OR
IMPAIR THE OBLIGATION OF MAKER, WHICH IS ABSOLUTE AND UNCONDITIONAL (EXCEPT FOR
SECTION 10.1 OF THE LOAN AGREEMENT), TO PAY THE PRINCIPAL OF AND INTEREST ON
THIS NOTE AT THE TIME AND PLACE AND AT THE RATES AND IN THE MONIES AND FUNDS
DESCRIBED HEREIN.  ALL OF THE AGREEMENTS, CONDITIONS, COVENANTS, PROVISIONS AND
STIPULATIONS CONTAINED IN THE LOAN DOCUMENTS TO BE KEPT AND PERFORMED BY MAKER
ARE BY THIS REFERENCE HEREBY MADE PART OF THIS NOTE TO THE SAME EXTENT AND WITH
THE SAME FORCE AND EFFECT AS IF THEY WERE FULLY SET FORTH IN THIS NOTE, AND
MAKER COVENANTS AND AGREES TO KEEP AND PERFORM THE SAME, OR CAUSE THE SAME TO BE
KEPT AND PERFORMED, IN ACCORDANCE WITH THEIR TERMS.


4.             LOAN ACCELERATION; PREPAYMENT.  THE DEBT, SHALL WITHOUT NOTICE
BECOME IMMEDIATELY DUE AND PAYABLE AT THE OPTION OF PAYEE UPON THE HAPPENING OF
ANY EVENT OF DEFAULT.  MAKER SHALL HAVE NO RIGHT TO PREPAY OR DEFEASE ALL OR ANY
PORTION OF THE PRINCIPAL EXCEPT IN ACCORDANCE WITH SECTIONS 2.2.3, 2.3.2, 2.3.3,
2.3.4, 2.4 AND 7.4.2 OF THE LOAN AGREEMENT.  IF PRIOR TO THE THIRD PAYMENT DATE
PRIOR TO THE STATED MATURITY DATE (I) MAKER SHALL (NOTWITHSTANDING SUCH
PROHIBITION OF PREPAYMENT) TENDER, AND PAYEE SHALL, IN ITS SOLE DISCRETION,
ELECT TO ACCEPT, PAYMENT OF THE DEBT, OR (II) THE DEBT IS ACCELERATED BY REASON
OF AN EVENT OF DEFAULT, THEN THE DEBT SHALL INCLUDE, AND PAYEE SHALL BE ENTITLED
TO RECEIVE, IN ADDITION TO THE OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
OTHER SUMS DUE UNDER THE LOAN DOCUMENTS, AN AMOUNT EQUAL TO THE YIELD
MAINTENANCE PREMIUM, IF ANY, THAT WOULD BE REQUIRED IN CONNECTION WITH A
DEFEASANCE IF A DEFEASANCE WERE TO OCCUR AT THE TIME OF PAYEE’S ACCEPTANCE OF
SUCH TENDER OR OTHER RECEIPT OF THE DEBT (THROUGH FORECLOSURE OR OTHERWISE), AS
THE CASE MAY BE.  THE PRINCIPAL BALANCE OF THIS NOTE IS SUBJECT TO MANDATORY
PREPAYMENT, WITHOUT PREMIUM OR PENALTY, (A) IN CERTAIN INSTANCES OF INSURED
CASUALTY OR CONDEMNATION, AS MORE PARTICULARLY SET FORTH IN SECTIONS 2.3.2 AND
7.4.2 OF THE LOAN AGREEMENT, OR (B) PROVIDED NO EVENT OF DEFAULT IS CONTINUING,
IF PAYMENT IS REQUIRED IN ACCORDANCE WITH SECTIONS 5 AND 6 OF THE MORTGAGE. 
EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS OF ANY
REPAYMENT, INCLUDING PERMITTED PREPAYMENTS, OF PRINCIPAL SHALL BE APPLIED IN
ACCORDANCE WITH SECTION 2.3.1 OF THE LOAN AGREEMENT.  DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, ALL PROCEEDS OF REPAYMENT, INCLUDING ANY PAYMENT OR
RECOVERY ON THE PROPERTY (WHETHER THROUGH FORECLOSURE, DEED-IN-LIEU OF
FORECLOSURE, OR OTHERWISE) SHALL, UNLESS OTHERWISE PROVIDED IN THE LOAN
DOCUMENTS, BE APPLIED IN SUCH ORDER AND IN SUCH MANNER AS PAYEE SHALL ELECT IN
PAYEE’S DISCRETION.

3


--------------------------------------------------------------------------------





5.             DEFAULT RATE.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE ENTIRE UNPAID DEBT SHALL BEAR INTEREST AT THE DEFAULT
RATE, AND SHALL BE PAYABLE UPON DEMAND FROM TIME TO TIME, TO THE EXTENT
PERMITTED BY APPLICABLE LAW.


6.             LATE PAYMENT CHARGE.  IF ANY MONTHLY DEBT SERVICE PAYMENT AMOUNT
IS NOT PAID BY MAKER ON THE DATE ON WHICH IT IS DUE AND, SUBJECT TO THE LAST
SENTENCE OF THIS SECTION 6, SUCH FAILURE CONTINUES FOR FIVE (5) DAYS, MAKER
SHALL PAY TO PAYEE UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FIVE PERCENT
(5%) OF SUCH UNPAID SUM OR THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW (THE
“LATE PAYMENT CHARGE”), IN ORDER TO DEFRAY THE EXPENSE INCURRED BY PAYEE IN
HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO COMPENSATE PAYEE FOR THE
LOSS OF THE USE OF SUCH DELINQUENT PAYMENT.  WITH RESPECT TO THE FOREGOING FIVE
(5) DAY GRACE PERIOD, THE PARTIES AGREE THAT SUCH FIVE (5) DAY GRACE PERIOD
SHALL ONLY BE APPLICABLE NO MORE THAN TWICE DURING THE TERM AND IN ALL OTHER
INSTANCES, THE LATE PAYMENT CHARGE SHALL BE PAYABLE IN ACCORDANCE WITH THIS
SECTION 6 WITH RESPECT TO ANY MONTHLY DEBT SERVICE PAYMENT AMOUNT WHICH IS NOT
PAID BY MAKER ON THE DATE WHICH THE SAME IS DUE.


7.             AMENDMENTS.  THIS NOTE MAY NOT BE MODIFIED, AMENDED, WAIVED,
EXTENDED, CHANGED, DISCHARGED OR TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO
ACT ON THE PART OF MAKER OR PAYEE, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY
THE PARTY AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER,
EXTENSION, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.  WHENEVER USED, THE
SINGULAR NUMBER SHALL INCLUDE THE PLURAL, THE PLURAL THE SINGULAR, AND THE WORDS
“PAYEE” AND “MAKER” SHALL INCLUDE THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS AND ADMINISTRATORS.  IF MAKER CONSISTS OF MORE THAN ONE PERSON OR
PARTY, THE OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON OR PARTY SHALL BE
JOINT AND SEVERAL.


8.             WAIVER.  MAKER AND ALL OTHERS WHO MAY BECOME LIABLE FOR THE
PAYMENT OF ALL OR ANY PART OF THE DEBT DO HEREBY SEVERALLY WAIVE PRESENTMENT AND
DEMAND FOR PAYMENT, NOTICE OF DISHONOR, PROTEST, NOTICE OF PROTEST, NOTICE OF
NONPAYMENT, NOTICE OF INTENT TO ACCELERATE THE MATURITY HEREOF AND OF
ACCELERATION.  NO RELEASE OF ANY SECURITY FOR THE DEBT OR ANY PERSON LIABLE FOR
PAYMENT OF THE DEBT, NO EXTENSION OF TIME FOR PAYMENT OF THIS NOTE OR ANY
INSTALLMENT HEREOF, AND NO ALTERATION, AMENDMENT OR WAIVER OF ANY PROVISION OF
THE LOAN DOCUMENTS MADE BY AGREEMENT BETWEEN PAYEE AND ANY OTHER PERSON OR PARTY
SHALL RELEASE, MODIFY, AMEND, WAIVE, EXTEND, CHANGE, DISCHARGE, TERMINATE OR
AFFECT THE LIABILITY OF MAKER, AND ANY OTHER PERSON OR PARTY WHO MAY BECOME
LIABLE UNDER THE LOAN DOCUMENTS, FOR THE PAYMENT OF ALL OR ANY PART OF THE DEBT.


9.             EXCULPATION.  IT IS EXPRESSLY AGREED THAT RECOURSE AGAINST MAKER
FOR FAILURE TO PERFORM AND OBSERVE ITS OBLIGATIONS CONTAINED IN THIS NOTE SHALL
BE LIMITED AS AND TO THE EXTENT PROVIDED IN SECTION 10.1 OF THE LOAN AGREEMENT.


10.          NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
TO BE GIVEN PURSUANT HERETO SHALL BE GIVEN IN THE MANNER SPECIFIED IN THE LOAN
AGREEMENT DIRECTED TO THE PARTIES AT THEIR RESPECTIVE ADDRESSES AS PROVIDED
THEREIN.


11.          JOINT AND SEVERAL.  EACH PERSON CONSTITUTING MAKER HEREUNDER SHALL
HAVE JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF MAKER HEREUNDER EXCEPT
AS OTHERWISE PROVIDED IN THE LOAN DOCUMENTS.

4


--------------------------------------------------------------------------------





12.          GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS) AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


13.          COUNTERPARTS.  THIS NOTE MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

[Signature Pages Follow]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first written.

BEHRINGER HARVARD 101 SOUTH TRYON
LP, a Delaware limited partnership

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------